DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Prosecution History
This Office Action is in response to Amendments filed on February 18, 2020.
Claims 1, 5, 9, 14, 15, and 18-21 are currently amended.
Claims 9 and 15 are currently amended via Examiner’s Amendment.
Claims 1, 3-9, 11-16, and 18-21 are pending and allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via a telephone conversation on March 1, 2021 with Jeffery M. Duncan.
9. 	(Currently Amended) A system comprising:
a vehicle comprising one or more motive force devices;
one or more accelerometers that sense acceleration of the system;
wherein the system determines filtered data based on a pitch, roll or both of the vehicle, and alters accelerometer data based on the filtered data; 
	one or more processors;
	the one or more processors comprising:

		an interface module that retrieves one or more vehicle performance parameters;
		a performance module that determines whether the vehicle performance parameters fall within respective threshold ranges;
		a data module that stores the filtered data and the accelerometer data, and further stores, in response to the vehicle performance parameters being within the respective threshold ranges, a plurality of data pairs, each data pair comprising longitudinal acceleration of the vehicle and the combined drive force for the vehicle, the combined drive force determined according to a calibrated polynomial for a current velocity of the vehicle;
		a weight module that determines a weight being hauled by the vehicle;
		a brake gain module that determines the brake gain signal based on the weight being hauled by the vehicle;
		a detection module that records and compares a combined drive force RPM of the one or more motive force devices to the current vehicle velocity, and uses this ratio to determine the vehicle’s axle ratio and tire size, which is then used to correct a calculated mass;
		a brake signal module that transmits [[a]] the brake gain signal to a brake control module based on data from the drive force module, the interface module, the performance module, the detection module and the data module; and wherein the brake control module applies trailer brakes based on the brake gain signal.

15.	(Currently Amended) A non-transitory computer readable storage medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including:

	determining a combined drive force;
	determining filtered data based on a pitch, roll or both of the vehicle;
	altering the accelerometer data based on the filtered data;
	altering the combined drive force based on the filtered data and the altered accelerometer data;
	determining that one or more vehicle performance parameters fall within a threshold range;
	storing, in response to the vehicle parameters being within the respective threshold ranges, a plurality of data pairs, each data pair comprising a longitudinal acceleration and the altered combined drive force, the altered combined drive force determined according to a calibrated polynomial for a current velocity of the vehicle;
	wherein the combined drive force comprises all positive and negative forces from the one or more motive force devices;
	determining a slope of a line that linearly approximates the plurality of data pairs, the slope indicating a total weight, the total weight consisting of a weight of the vehicle and a weight being hauled by the vehicle;
	wherein the weight being hauled by the vehicle comprises weight in the vehicle and weight of [[the]] a trailer;
	determining a brake gain signal according to a ratio of a current weight being hauled by the vehicle to an original weight being hauled by the vehicle;
	transmitting the brake gain signal to a trailer brake controller; and

		
Response to Remarks/Amendments

Applicant’s arguments in the Response and Amendments filed December 15, 2020 have been fully considered.
Claim Objections.
The outstanding claim objection to claim 7 is withdrawn because it will be corrected as a result of the renumbering of the claims in view of this allowance. 
Claim Interpretation: 35 USC 112(f)/sixth paragraph.
All of the outstanding claim interpretation analyses are maintained.
Claim Rejections – 35 USC 112.
All of the outstanding 35 USC 112 rejections are withdrawn.
Reason for Allowance
Claims 1, 3-9, 11-16, and 18-21 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Hall (Publication US 2015/0298706) discloses a system and method for determining a haul weight.  A method includes, determining that one or more vehicle performance parameters fall within a threshold range, storing a plurality of data pairs that include longitudinal acceleration and drive force, determining a slope of a line that linearly approximates the plurality of data pairs, and determining the weight being hauled by the vehicle by subtracting the weight of the vehicle from the value representing the slope of the line
Prior art reference Maitlen (Publication US 2014/0046566) discloses a trailer brake control method that includes determining, based on information from a vehicle speed sensor, a current vehicle speed of a vehicle; and regardless of the current vehicle speed, determining, using a processing unit, a minimum trailer brake control value (MTBCV) based on the equation MTBCV=R1-Cth root (the current 
Prior art reference Wirthlin (Publication US 2013/0253814) discloses a system for determining the tongue weight and total weight of a towed vehicle and other parameters includes a drawbar transducer in one embodiment, a receiver hitch transducer in another embodiment, and a trailer tongue transducer in a further embodiment.  Strain gauges are strategically located on the transducer and information regarding the towed vehicle are sent to a display.  In one embodiment, a portable display unit, smartphone or the like has a receiver for receiving transmitted data from the transducer reflective of the towed vehicle measured and calculated parameter so that a user can view the tongue weight in practically real time as well as other parameters relating to loading and towing.  In this manner, the user can adjust the contents of the towed vehicle to achieve proper tongue weight without the necessity of going back and forth between the trailer and the transducer.  A method is also disclosed for determining a safe towing condition based on the trailer tongue weight, trailer pulling force, acceleration during towing, calculated trailer weight, and other factors

As per claim 1 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
	A method comprising:
	…storing, in response to the vehicle performance parameters being within the threshold ranges, a plurality of data pairs, each data pair comprising a longitudinal acceleration and a drive force, the drive force determined according to a calibrated polynomial for a current velocity of the vehicle;
	determining a slope of a line that linearly approximates the plurality of data pairs, the slope indicating an equation representing the total weight;
	wherein the determining the slope of the line comprises; setting an initial y intercept of force vs. acceleration to zero; and
	performing regression analysis on the plurality of data pairs resulting in a first order drive force polynomial, a first order coefficient representing a revised total weight;
	providing a gain signal for a trailer brake controller;
	modifying the gain signal based on the revised total weight;
	transmitting the gain signal to the trailer brake controller;
	applying trailer brakes according to the modified gain signal.

As per claim 9 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
	A system comprising:
	…one or more accelerometers that sense acceleration of the system;
		wherein the system determines filtered data based on a pitch, roll or both of the vehicle, and alters accelerometer data based on the filtered data;
	…a detection module that records and compares a combined drive force RPM of the one or more motive force devices to the current vehicle velocity, and uses this ratio to determine the vehicle’s axle ratio and tire size, which is then used to correct a calculated mass;
	a brake signal module that transmits the brake gain signal to a brake control module based on data from the drive force module, the interface module, the performance module, the detection module and the data module; and wherein the brake control module applies trailer brakes based on the brake gain signal.

As per claim 15 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
	A non-transitory, computer readable storage medium storing executable instructions thereon, which, when executed by a processor, cause the processor to perform operations including:
	…altering the accelerometer data based on the filtered data;
	altering the combined drive force based on the filtered data and the altered accelerometer data;
	…storing, in response to the vehicle parameters being within the respective threshold ranges, a plurality of data pairs, each data pair comprising a longitudinal acceleration and the altered combined drive force, the altered combined drive force determined according to a calibrated polynomial for a current velocity of the vehicle;
	…determining a slope of a line that linearly approximates the plurality of data pairs, the slope indicating a total weight, the total weight consisting of a weight of the vehicle and a weight being hauled by the vehicle;
	wherein the weight being hauled by the vehicle comprises weight in the vehicle and weight of a trailer;
	determining a brake gain signal according to a ratio of a current weight being hauled by the vehicle to an original weight being hauled by the vehicle;
	transmitting the brake gain signal to a trailer brake controller; and
	applying trailer brakes according to the brake gain signal.

As per claim 21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:
	A method comprising:
	…altering the accelerometer data based on the filtered data;
	…determining a total weight of a vehicle and trailer based on the predetermined calibration settings, the altered accelerometer data and the vehicle performance parameters being within threshold ranges;
	determining a trailer weight by subtracting a weight of the vehicle from the total weight;
	providing a gain signal for a trailer brake controller;
	modifying the gain signal based on the trailer weight and the vehicle weight;
	transmitting the gain signal to the trailer brake controller;
	applying trailer brakes according to the gain signal.

	Claims 3, 5, 6, and 8 depend from claim 1, claims 4 and 7 depend from claim 3, claims 11, 13, and 14 depend from claim 9, claim 12 depends from claim 11, claims 16, and 18-20 depend from claim 15 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon-Fri 9 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3668